Citation Nr: 0625651	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  02-05 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for degenerative 
changes of the right os calcis (heel), currently rated as 20 
percent disabling.

2.  Entitlement to an increased rating for degenerative 
changes of the left os calcis (heel), currently rated as 20 
percent disabling.

3. Entitlement to an increased rating for post-operative scar 
of the left heel, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	M.L. JURAN, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and S.J.


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from September 1965 to 
September 1967 and from July 1976 to February 1981.

The New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA) certified this case as on 
appeal from a January 2001 rating decision of that RO denying 
increased ratings for degenerative changes of the left and 
right heels.  An appeal has actually been pending on the heel 
claims and on the increased rating for the scar claim since 
1988.

On December 13, 1988, the New Orleans RO received the 
veteran's signed VA Form 1-9 (Appeal to Board of Veterans 
Appeals) in response to a November 1988 statement of the 
case, which was issued in response to the veteran's October 
1988 notice of disagreement with an October 1988 rating 
decision.  The VA form bore the pre-printed declaration, "I 
TAKE ISSUE WITH THE DECISION CITED ABOVE AND HEREBY PETITION 
THE BOARD OF VETERANS APPEALS FOR RELIEF AS SET FORTH BELOW. 
(State in specific detail the benefits sought on appeal and 
your reasons for believing that the action appealed from is 
erroneous.  . . . .)."  The veteran wrote several paragraphs 
of reasons, ending with the statement, in pertinent part, "I 
request an increase in my evaluation from 20% to 50%."  For 
reasons unclear from the record, the RO did not transfer the 
perfected appeal to the Board.  Rather, in March 1989, the RO 
executed a rating action on a claim for increased rating of 
the veteran's service-connected foot conditions, noting 
December 13, 1988, (the date of receipt of the VAF 1-9) as 
the date of claim.

In March 2004, a VA compensation examiner opined that the 
veteran's Haglund's deformity and stiff range of motion of 
the subtalar joints bilaterally aggravate the veteran's upper 
motor neuron lesions.  If the medical terms "Haglund's 
deformity" and "subtalar joints" are synonyms for 
degenerative changes of the os calcis, then the statement 
reasonably raises a claim for secondary service connection 
based on aggravation of disability from the upper motor 
neuron lesions by the service-connected condition.  See Allen 
v. Brown, 7 Vet. App. 439 (1995).  The matter is referred to 
the RO for appropriate action.

The claims file reveals a possible conflict in the power of 
attorney regarding an apparently pending claim pursuant to 
38 U.S.C.A. § 1151.  In August 2004, an attorney at law other 
than the veteran's representative of record in his increased 
rating claims filed a notice of disagreement (NOD) with the 
August 2004 denial of section 1151.  A July 2004 letter from 
this attorney declared his representation of the veteran in 
the section 1151 claim, but it did not identify the context 
of that representation.

In November 2004, the veteran and M.L. Juran filed letters 
that on their face grant Mr. Juran power of attorney for the 
purpose of prosecuting entitlement to increased ratings for 
the left and right heel disabilities.  It is unclear whether 
this power of attorney is specific or general under the 
regulation governing the scope of powers of attorney by 
attorneys at law.  See 38 C.F.R. § 20.601, 20.603.  In June 
2005, VA acknowledged the NOD in a letter to both the veteran 
and to M.L. Juran, who responded.

In light of the long history of due process problems in this 
case, the Board calls to VA's attention this potential 
problem with the power of attorney in the section 1151 case 
so any defect in the power of attorney can be resolved sooner 
rather than later.

Because of other due process problems apparent in the instant 
appeal, the issues of increased rating for degenerative 
changes of the right os calcis, increased rating for 
degenerative changes of the left os calcis, and entitlement 
to benefits under section 1151 are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The post-operative scar of the left heel is either 
asymptomatic or painful, but causes no other impairment of 
function of the left foot.


CONCLUSION OF LAW

The schedular criteria for a rating greater than 10 percent 
for the post-operative scar of the left heel are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (1987 & 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Determination of entitlement to an increased rating is based 
on all of the medical evidence of record, including relevant 
medical history.  The medical findings are compared to the 
criteria in the VA Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (2005), to determine the extent to which a 
service-connected disability adversely affects the ability of 
the body to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. §§ 4.2, 4.10 (2005).  
However, "where an increase in the disability rating is at 
issue, the present level of the disability is the primary 
concern.  . . .  [T]he regulations do not give past medical 
reports precedence over current findings."  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran has a scar on the left heel from excision of a 
bone spur from the os calcis.  Initial VA examination in 
April 1981 described the scar as an incision scar, 2 1/2 inches 
long and tender.  The scar has been rated 10 percent 
disabling for a tender scar since February 1981; the rating 
was effective the day following separation from service.  See 
38 U.S.C.A. § 5110(b)(1) (West 2002).

The scar was described on VA examination in August 1999 1 1/2 
inches long and tender to the touch.  On VA examination in 
March 2004 the scar was described as 1 1/2 inches long, 
nontender and not ulcerated.

VA amended the rating criteria for scars effective August 30, 
2002.  See 67 Fed. Reg. 58448 (Sep. 16, 2002).  The amendment 
pertinent to scars like the veteran's is not substantive.  
Neither the older nor the newer rating criteria provide for a 
rating greater than the 10 percent currently in effect.  
Compare 38 C.F.R. § 4.118, Diagnostic Code 7804 (1987) with 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2005).  
Notwithstanding that the most recent report on the scar shows 
it to be asymptomatic, and that disabilities are generally 
rated based on present degree of disability, the 10 percent 
rating has been in effect for more than 20 years and it 
cannot be reduced.  38 C.F.R. § 3.951(b) (2005).

This claim long-predated enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 
5103A (West 2002), which governs VA's duties to notify 
claimants how to prosecute a claim and to assist them to do 
so.  In a April 2003 letter, VA informed the veteran of what 
information and evidence was needed to substantiate the claim 
for an increased rating, what information and evidence must 
be submitted by the veteran, what information and evidence 
would be obtained by VA, and the need for the veteran to 
submit any evidence in his possession that pertained to the 
claim.  

The veteran had reported in September 2001 that he is treated 
exclusively at a VA facility.  VA had duties pre-dating the 
VCAA to obtain and consider VA medical records in rating 
adjudications.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(constructive notice of VA medical records).  Where the 
veteran has the maximum rating provided by law for the scar, 
effective from the earliest date provided by law, there is no 
benefit he could derive from his 1987 claim, either of 
increased rating or of earlier effective date, and no 
prejudice that could flow from failure to implement the VCAA.  
This claim could not be substantiated, and it did not require 
execution of the VCAA.  VAOPGCPREC 5-2004.


ORDER

An increased rating for post-operative scar of the left heel 
is denied.


REMAND

This case involves multiple breaches and defects of due 
process.  VA did not obtain VA medical records the Board 
ordered be obtained, and it did not file a memorandum 
explaining why the records could not be obtained.  There is 
notice of other potentially pertinent federal records that VA 
did not obtain.  See 38 C.F.R. § 3.159(c)(2) (2005).

The Board remanded the case in February 2004 to obtain the 
report of an electromyelogram (EMG) and nerve conduction 
study done November 11, 2001.  As noted in the prior remand, 
VA examined the veteran for compensation purposes in October 
2001.  The examiner apparently suspected other causes than 
the veteran's heel degeneration for some of the veteran's 
complaints and recommended tests.  A November 21, 2001, 
outpatient note stated that the EMG with nerve conduction was 
reported as normal.  The EMG and nerve conduction studies 
were not returned to the October 2001 examiner for evaluation 
and comment in the context of the veteran's increased rating 
claim.  The veteran and his attorney have been adamant that 
his service-connected os calcis degeneration should be rated 
to compensate him for the symptoms that prompted the 
compensation examiner to seek the neurology studies.  In 
light of the Board's order to obtain the reports, VA must 
file them in the claims file, or explain why it cannot.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).

The veteran has reported that his last employment terminated 
because of disability.  He has variously reported that 
disability as be asthma and as inability to bear weight, push 
or pull because of his service-connected foot conditions.  
His February 2004 statement reported that he receives Social 
Security disability benefits.  The Social Security 
Administration probably has medical evidence showing the 
reason for the veteran's SSA benefits and the condition of 
his feet; subsequent evaluation for continued entitlement 
might show current status.  VA has an obligation to obtain 
potentially relevant federal records, 38 C.F.R. § 3.159(c)(2) 
(2005).  VA should not assume that Social Security 
Administration medical records it has not seen are not 
relevant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (Court rejected Board explanation why evidence it had 
not seen was probably irrelevant).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from New Orleans VA Medical 
Center the reports of VA electromyography 
and nerve conduction studies of the 
veteran's lower extremities done on or 
about November 5, 2001, or obtain a 
memorandum from the custodian of medical 
records explaining why the reports are not 
available.

2.  Obtain from the Social Security 
Administration any medical records and any 
Administrative Law Judge decision showing 
the reason for the veteran's award and 
subsequent receipt of SSA disability 
benefits, including any medical records 
showing the medical basis of ongoing SSA 
benefits.

3.  Return the claims file to the October 
2001 VA compensation examiner who 
recommended the November 2001 EMG and 
nerve conduction study, or to another VA 
compensation examiner if the October 2001 
examiner is not available, for an addendum 
report in light of the November 2001 
neurology study reports addressing the 
following question: Whether it is less 
than, equal to, or greater than 50 percent 
probable that the swelling of the ankles, 
painful motion, muscle spasms of the legs, 
tingling and burning sensations of the 
feet, or any of those symptoms, are 
symptoms of the service-connected 
degenerative changes of the right and left 
os calcis.  If the examiner is of the 
opinion that any of those symptoms are at 
least as likely as not symptoms of the 
service-connected os calcis degeneration, 
identify which symptoms they are.

3.  Readjudicate the claims at issue.  If 
any claim remains denied, provide the 
appellant and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


